DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 4/29/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 75 recites the limitation "upper conductive structure" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It will be assumed this is the entire structure, including the first and second circuit patterns and the redistribution structure, above the core substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 38, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, in view of Ueta, US 9,635,763.
Regarding claim 38, Gurumurthy (see marked up figure 4 below) teaches a wiring structure, comprising:
a lower conductive structure 1;
an upper conductive structure 2 disposed over the lower conductive structure 1; a thermal via 242 extending through the upper conductive structure 1 and the lower conductive structure 2; and a heat sink 496 disposed on the upper conductive structure 1, and thermally connected to the thermal via 242. 

    PNG
    media_image1.png
    408
    814
    media_image1.png
    Greyscale

Gurumurthy fails to teach a solder disposed on a bottom surface of the lower conductive structure and overlapping the thermal via in a direction perpendicular to the bottom surface of the lower conductive structure from a cross-sectional view.
Ueta (figure 1) teaches a solder 49 disposed on a bottom surface of the lower conductive structure and overlapping the thermal via 14/34/44 in a direction perpendicular to the bottom surface of the lower conductive structure from a cross-sectional view.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Ueta in the invention of Gurumurthy because Ueta teaches a known equivalent bottom of the thermal via. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  Though Ueta doesn’t teach the upper and lower conductive structure of the invention, a skilled artisan would consider the concept of the solder perpendicularly overlapping the thermal via taught by Ueta because it is an analogous art in that a thermal via extends through a substrate.
With respect to claim 60, Ueta (figure 1) teaches a width of the solder 49 is greater than a width of the thermal via 14/34/44.  
Claim(s) 61-63 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, in view of Ueta, US 9,635,763, as applied to claim 39 above, and further in view of Carley et al., US 9,077,344.
As to claim 61, Ueta teaches the lower conductive structure includes a pad 43 on the bottom surface of the lower conductive structure, but fails to teach the thermal via extending into the pad
Carley (figure 7) teaches the via 31 extending into the pad 17.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the via 31 extending into the pad 17 of Carley in the invention of Gurumurthy and Ueta because Carley teaches it provides a margin of error for possible misalignment (column 7, lines 49-53).
In re claim 62, Carley (figure 7) teaches the thermal via 31 extends through the pad 17, and a bottom surface of the thermal via 31 is substantially level with a bottom surface of the pad 17.   Though it is on the top in Carley top, bottom, up and down are relative terms. 
Concerning claim 63, Carley (figure 7) teaches the solder 32 directly contacts the bottom surface of the pad 17 and the bottom of thermal via 31. Though it is on the top in Carley top, bottom, up and down are relative terms. 
Pertaining to claim 65, Carley (figure 7) teaches a width of the pad 17 is greater than the width of the solder 32.  
Claim(s) 64, 66 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, in view of Ueta, US 9,635,763, as applied to claim 39 above, and further in view of Umai, 5,901,050.
In claim 64, Gurumurthy and Ueta fail to teach the extending portion is located in an upward projection area of the pad from a cross-sectional view.
Umai (figure 4) teaches the extending portion (vertical portion of 22) is located in an upward projection area of the pad 8 from a cross-sectional view.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the heat sink of Umai in the invention of Gurumurthy and Ueta because  Umai teaches a known equivalent heat sink. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 66, Umai (figure 4) teaches there is no interface between the extending portion (vertical portion of 22) and the main portion (horizontal portion of 22).  The heat sink is a unitary unit so there is no interface.
	With respect to claim 67, Umai (figure 4) teaches a lateral surface of the extending portion is substantially coplanar with a lateral surface of the main portion.
Claim(s) 50, 68,z 73, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, in view Takahashi et al., US 6,351,194.
Pertaining to claim 50, Gurumurthy (see marked up figure 4 above) teaches wiring structure, comprising:
a low-density conductive structure 2;
a high-density conductive structure 1 disposed over the low-density conductive structure 1;
a thermal 242 via extending through the high-density conductive structure 1 and the low-density conductive structure 2; and
a heat sink 496 disposed on the high-density conductive structure 1, and thermally connected to the thermal via 242.
Gurumurthy fails to teach the heat sink includes a main portion and an extending portion, the main portion is thermally connected to the thermal via through the extending portion, and a heat transmission path in the main portion is nonparallel with a heat transmission path in the extending portion.
Takahashi (see marked up figure 1 below) teaches the heat sink 15includes a main portion 1 and an extending portion 2, the main portion 1 is thermally connected to the thermal via 37 through the extending portion 2, and a heat transmission path in the main portion 1 is nonparallel with a heat transmission path in the extending portion 2, wherein the thermal via 37 extends through the high-density conductive structure 11 and the low-density conductive structure 11 from a top surface of the high-density conductive structure 11 to a bottom surface of the low-density conductive structure 11, and an entire length of the thermal via 37 is greater than an entire length of the extending portion 2 (when measuring the two portions in figure 1 it is clear that this limitation is met).  Further, if this is not sufficient, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the relative length through routine experimentation (MPEP 2144.05).

    PNG
    media_image2.png
    430
    859
    media_image2.png
    Greyscale

In claim 68, though Gurumurthy fails to teach a first portion of the thermal via defined between the heat sink and a bottom surface of the high-density conductive structure is shorter than a second portion of the thermal via defined between a top surface of the low-density conductive structure and a bottom surface of the low-density conductive structure, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the relative length through routine experimentation (MPEP 2144.05).
With respect to claim 73, though Gurumurthy fails to teach an intermediate layer located between the high-density conductive structure and the low-density conductive structure, the low- density conductive structure includes a core portion, and the thermal via extends through the intermediate layer and the core portion, the thermal via of Gurumurthy and Takahashi would go through the entirety of any substrate, also it would have been obvious to one of ordinary skill in the art at the time of the invention to use an intermediate layer in the invention of Gurumurthy because it is a conventionally known and used part of a wiring substrate.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).	
As to claim 74, Gurumurthy teaches a sidewall of the thermal via located in the core portion is substantially aligned with a sidewall of the thermal via located in the intermediate layer.  Though Gurumurthy fails to teach an intermediate layer, the inclusion of one would result in the claimed substantial alignment because Gurumurthy’s thermal via is vertical so any layer within the substrate would be substantially aligned.
Claim(s) 69-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, in view Takahashi et al., US 6,351,194, as applied to claim 50 above, and further in view of Lin et al., US 10,888,001.
In re claim 69, Gurumurthy fails to teach the low-density conductive structure includes an upper conductive pattern layer on a top surface thereof, and the thermal via 37 extends from a top surface of the upper conductive pattern layer to a bottom surface of the low-density conductive structure.
Lin (figure 1) teaches the low-density conductive structure 200 includes an upper conductive pattern layer 240 on a top surface thereof, and when replaced as the low-density conductive structure of Gurumurthy, the thermal via 37 of Gurumurthy extends from a top surface of the upper conductive pattern layer 240 to a bottom surface of the low-density conductive structure 200.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the low-density conductive structure of Lin in the invention of Gurumurthy because Lin teaches an equivalent structure that is known to skilled artisans.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Concerning claim 70, Lin (figure 4A-4B) teaches an adhesion layer 170 between the high-density conductive structure 100 and the low-density conductive structure 200, wherein the adhesion layer 170 is configured to adhere the high-density conductive structure 100 and the low-density conductive structure 200, and the upper conductive pattern layer 240 is embedded in the adhesion layer 170.  
Pertaining to claim 71, wherein the high-density conductive structure 100 includes a lower conductive pattern layer 124 on a bottom surface thereof, and the thermal via (242 of Gurumurthy) further extends through the lower conductive pattern layer of the high-density conductive structure 100.  
In claim 72, though Lin fails to teach the high-density conductive structure 100 further includes a seed layer on the lower conductive pattern layer, the seed layer is more adjacent to a top surface of the high-density conductive structure than the lower conductive pattern layer is, and the thermal via further extends through the seed layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a seed layer in the invention of Lin because a seed layer is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claim(s) 75-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy et al. US 7,888,784, in view Takahashi et al., US 6,351,194.
Regarding claim 75, Gurumurthy (see marked up figure 4 below) teaches a wiring structure, comprising: 
a core substrate 4 including a first circuit pattern 1 on a top surface of the core substrate 504; 
a redistribution structure 3 disposed over the core substrate 504 and including a second circuit pattern 2 on a bottom surface of the redistribution structure 3, wherein the bottom surface of the redistribution structure 3 facing to the top surface of the core substrate 4; 
a thermal via 242 extending through the first circuit pattern 1 and the second circuit pattern 2; and 
a heat sink 496 disposed on the upper conductive structure (presume this is the entire structure above the core substrate – see the 35 USC 112 rejection above).
Gurumurthy fails to teach the heat sink includes a main portion and an extending portion extending downwardly from the main portion to the thermal via, wherein the extending portion is connected to the thermal via.  
Takahashi teaches the heat sink 15 includes a main portion (horizontal portion of 15) and an extending portion (vertical portion of 15) extending downwardly from the main portion (horizontal portion of 15) to the thermal via 37, wherein the extending portion (vertical portion of 15) is connected to the thermal via 37.  
With respect to claim 76, Gurumurthy (figure 4) teaches the first circuit pattern 1 is thicker than the second circuit pattern 2.  
As to claim 77, Gurumurthy (figure 4) teaches there is an interface between a sidewall of the first circuit pattern 1 and the thermal via 242.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches various aspects of the new claim limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	6/8/2022